Exhibit 10.32

March 27, 2013




Via E-mail and Regular
Mail                                                      
Terry A. Tevis
tatevis@gmail.com
3972 SE Maryhill Place
Hobe Sound, FL 33455-8955







Re: Second amendment to the Agreement (defined below).


Dear Terry:


Reference is made to that certain letter agreement dated as of August 16, 2012
(as amended, the “Agreement”) between Merisel, Inc. (hereinafter referred to,
along with its parents, subsidiaries, affiliates, divisions, successors and
assigns, and each of their respective successors and assigns, as the “Company”),
and you, regarding the terms of your employment as President and Chief Executive
Officer (“CEO”) of the Company, as such Agreement was amended by that certain
letter agreement, dated as of  October 26, 2012, between you and the Company.


You and the Company hereby agree to amend the Agreement as follows:


1.           The paragraph of the Agreement entitled “Compensation” is hereby
amended and restated in its entirety to read as follows:


“Compensation.  From and effective as of March  8, 2013, the Company will pay
you a monthly base salary of $12,500 (“Base Salary”) in accordance with the
Company’s customary payroll practices.  In addition, for each month of your
employment with the Company, you will be entitled to receive deferred
compensation with a value of $7,500 per month (“Cumulative Deferred
Compensation”), to be payable (hereafter a “Payment Date”) at the earlier of (i)
December 31, 2014, (ii) the date on which your employment with the Company is
terminated by you or the Company for any reason, with or without cause.  You
will not receive additional compensation for your service as a member of the
Board.”


Except as expressly set forth above, all other terms and provisions of the
Agreement shall continue in full force and effect.


The provisions of the paragraphs entitled “Governing Law”, “Jurisdiction; No
Trial”, “Interpretation: Counterparts” and “Amendments” are hereby incorporated
herein, mutatis mutandis, as if a part hereof.


Please indicate your acceptance of the foregoing amendment by signing below and
returning a copy of this letter to the undersigned via hand delivery, electronic
mail or facsimile.




                       Very truly yours,                                
 
 


                      Chairman of
Compensation                                                      
                      Committee of the Board of Directors
 


Agreed and Accepted as of March 27, 2013:






____________________________________
Terry A. Tevis                                                       

